The arguments and amendments submitted 01/20/2022 have been considered.  In light of the amendments made, all prior objections, USC § 112(b), and 112(d) rejections are hereby withdrawn.  The merits of the claims are addressed below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5-8, 12-13, and 21-23 are rejected under 35 U.S.C. 103 as obvious over Wynne (US PGPub 2020/0086568) in view of Zhijian (CN108568969A, see also attached machine translation and Derwent abstract for text citations below).
Regarding claim 1, Wynne teaches a system (Fig. 5A, 5B and other sections cited below) for removing and evenly completing cure of residual collected uncured resin from within a 3D printed part (abstract), comprising: 

a rotator device (spinning device 500, which includes platform 530) positioned in the space within the enclosure (as shown in Fig. 5B and per para. 0036); and 
a 3D printed part (550 in Fig. 5B) positioned within the space and associated with the rotator device (as shown in Fig. 5B).
If it is possible that the entire enclosure does not implicitly shield at least a portion of UV radiation from entering the space, then the following teachings by Wynne render this an obvious feature.  Wynne teaches that the splash guard portion of the enclosure may contain “materials that block wavelengths that are used for curing the resin (e.g., UV) in order to prevent the collected resin from curing while in the chamber 580” (para. 0035).
Thus, in view of this teaching, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize UV shielding material for the entire enclosure to predictably prevent external UV radiation from curing the collected resin while in the chamber, which would undesirably hinder removal from the 3D part and/or the enclosure. 
Wynne does not teach a source for emittinq UV electromaqnetic radiation within the space of the enclosure.  Wynne also does not teach the enclosure has an interior surface made from a material which reflects UV electromaqnetic radiation.
However, Zhijian teaches an apparatus for after-treatment final curing of a printed article (machine translation background, pg. 1) comprising a UV source within an enclosure (source 302 in enclosure 3 in Fig. 4; see also pg. 4 of machine translation and Derwent abstract).  Zhijian further teaches an interior surface of the enclosure comprises a material which reflects UV electromagnetic radiation (reflector 303 in enclosure 3 in Fig. 4; see also pg. 4 of machine translation and Derwent abstract).
The courts have held that combining prior art elements according to known methods to yield predictable results is sufficient to establish a prima facie case of obviousness. See MPEP §2143.I (rationale A) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).     	In view of KSR rationale A or alternatively, Zhijian’s teachings, it would have been obvious to one 
Regarding the recitation in the preamble that the system is “for removing residual collected uncured resin trapped in a cavity within a 3D printed part, wherein the 3D printed part has an opening in fluid communication with the cavity and an exterior of the 3D printed part, and for evenly completing cure of remaining uncured resin on the 3D printed part after removal of the residual collected uncured resin trapped in the cavity”, the following points are noted.  
First, this recitation merely recites an intended use and is not positively claimed by any apparatus structure provided within the body of the claim beyond the elements recited on lines 5-11 of the claim. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. See MPEP § 2111.02.II and Pitney Bowes, Inc. v. Hewlett- Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) (“where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”.
Secondly, the recitation that “the 3D printed part has an opening in fluid communication with the cavity and an exterior of the 3D printed part” is merely an article/material handled by the system and properties thereof:
  This recited article/material is not part of the system and therefore does not limit the system being claimed per MPEP § 2115.  “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  Secondly, the courts have held that the manner of operating the device does not is, not what a device does." See MPEP §2114.II and Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).
Regarding the following recitations (i and ii below), 
i)  such that with the 3D printed part being rinsed with a solvent, the 3D printed part is associated with the rotator device and then rotated by the rotator device removing the residual collected uncured resin trapped in the cavity
ii) such that the 3D printed part, after having been rotated by the rotator device removing the residual collected uncured resin trapped in the cavity, the rotator device positioned in the space within the enclosure rotates the 3D printed part a second time with the source for emitting UV electromaqnetic radiation emitting UV electromaqnetic radiation curing remaining uncured resin on the 3D printed part,  
these recitations do not contain any structural elements or implied structural elements beyond the structural elements recited or implied in their respective parent claim(s).  Instead these claims merely recited a manner of operating the apparatus.  The courts have held that these types of recitations do not limit the claimed apparatus and cannot provide a basis for patentabilty.  "[A]pparatus claims cover what a device is, not what a device does." See MPEP §2114.II and Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).
Regarding claim 3, Wynne and Zhijian do not explicitly teach this feature.
However, providing two or more UV sources within the enclosure emitting from different locations involves a mere duplication of parts, which the courts have ruled does not have patentable significance unless a new and unexpected result is achieved. See MPEP § 2144.04.VI.B (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).  One of ordinary skill in the art would have been motivated to make this modification to predictably provide more UV radiation and ensure a more thorough and uniform final curing of the part.
Regarding claim 5, Wynne teaches that the rotator device includes robot arm with three axes of rotation (6-axis robot arm 590 includes three axes of rotation and “may be used to spin the printed part 550 at various angles” per para. 0036).
Regarding claims 6 and 7, Wynne teaches the rotator device further includes a clamp mechanism to secure the 3D printed part to the rotator device (para. 0032).
Regarding claims 7-8 and 12-13, the features recited in these claims involve the 3D printed part handled by the system and properties thereof.  The 3D printed part is merely an article/material handled by the system.  This recited article/material is not part of the system and therefore does not limit the system being claimed per MPEP § 2115.  See also the following: “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Similarly, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
Regarding claims 21-23, each of these claims recites a manner of using the apparatus of claim 1.  However, the courts have held that the manner of operating an apparatus does not differentiate apparatus claims from the prior art.  "[A]pparatus claims cover what a device is, not what a device does." See MPEP §2114.II and Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  The apparatus of Wynne in view of Zhijian clearly has the capability to operate in the manner recited in each of these claims.
Allowable Subject Matter
Claims 14, 17-20, 24-25, and 28-29 are allowed in view of the present amendments overcoming the 112(b) rejections from the previous Office action.
Regarding presently amended claim 14 and as indicated in Section 24 of the Office action, mailed 04/29/2021, the prior art of record does not teach, suggest, or render obvious a method for removing residual collected uncured resin trapped within a cavity of a 3D printed part and having the following combination of features: 
the 3D print part having an opening in fluid communication with the cavity of the 3D printed part and with an exterior of the 3D printed part, 
the method comprising the following steps: 
rinsing the 3D printed part with a solvent; and 

in combination with the other limitations of claim 14.
It is noted that the claim preamble in conjunction with the body of the claim limits the scope of the method and recited method steps to a 3D printed part, which has an opening in fluid communication with the cavity and with an exterior of the 3D printed part.
Luo (US PG Pub 2018/0178241), previously made of record, Friedrich (UG PG Pub 2020/0324479), previously made of record, and Wynne (US PG Pub 2020/0086568), previously made of record, are the closest prior art of record.
Luo teaches a method for smoothing the surface of a printed object comprising positioning the 3D printed part in association with a rotator device positioned within a space of an enclosure (213 in Fig. 2), but does not teach or suggest the other features in claim 14.
Friedrich teaches a system for washing or cleaning a 3D part (Fig. 1) using a step of rinsing with a solvent (para. 0005). However, Friedrich does not teach or suggest the other features in claim 14. 
Wynne teaches a method for removing and evenly completing cure of residual collected uncured resin from within a 3D printed part (abstract, Fig. 12, paras. 0056-0065) the 3D printed part having an opening, which is in fluid communication with the cavity and with an exterior of the 3D printed part (Figs. 9-10), the method comprising positioning the 3D printed part in association with a rotator device positioned within a space of an enclosure (step 1230 in Fig. 12; see also Figs. 5A, 5B), which shields UV electromagnetic radiation from entering the space (as discussed in the previous Office action).  However, Wynne does not teach or suggest rinsing the 3D printed part with a solvent.
None of these references teaches the combination of features recited in claim 14.
Response to Arguments
Applicant's arguments filed 01/20/2022 have been fully considered and are addressed in the previous sections and below. 
Regarding claim 1, Applicant presents an argument contending that features related to the recited operations on the 3D printed part handled by the apparatus added to claim 1 by the present amendment are allowable since these features appeared in allowable claim 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318. The examiner can normally be reached Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JRS/
Examiner




/JIMMY R SMITH JR./Examiner, Art Unit 1745